WILLIAMS, J.
(dissenting). — Being unable to agree with the learned majority opinion, I desire to state briefly the ground of my dissent.
In my opinion, by the terms of the will, there has been a clear separation of the legal estate from the beneficial enjoyment or equitable estate. By the terms of the will the legal estate in the property devised or bequeathed in paragraphs 5th and 6th (the present suit does not involve the bequest in paragraph 7) becomes immediately vested in the statutory custodian of the respective school funds, and the equitable title or beneficial enjoyment thereof is vested in the persons who by statutory law become now, or are hereafter entitled, to receive the benefits from the respective school funds.
The terms upon, which the trust, thus established, is to be administered, are to be found in the statutory law of the State which definitely and accurately prescribes the manner of applying and the uses to which such funds may be put. Under such conditions the statutes prescribing the method of administering and the uses to which such school funds are to be put are as much a part of the will as if they had been literally copied into the same.
The trust thus created was clearly a charitable one and I am of the opinion that the learned circuit court was correct in so decreeing and that the judgment should be affirmed.
Blair, J., concurs in these views.